DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, directed to Claims 1-8 and 18-20 in the reply filed on 20 December 2021 is acknowledged.  The traversal is on the ground(s) that:
A “product and a process of use of said product” have unity of invention as provided at 37 CFR 1.475(b). 
A thorough search and examination of one group of claims would necessarily encompass the search and examination of the other group of claims. 
This is not found persuasive because:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  
Groups I and II do not share the same special technical feature of the fabric.
Group I does not require the structure of fabric since fabric is recited within intended use language such as ‘for’, however the fabric is positively required in claim 9 which contrasts with claim 1 which is merely a motorized operating device that can be used for other things other than coverings or screens since no 
Additionally, as this is a national stage application under 371, the rules for restriction follow the unity of invention standard found in MPEP 1850, and not the US restriction practice found in chapter 800. As such, Examiner needs not show significant search burden, only a lack of unity of invention.
Arguendo, The examiner also disagrees that there would be a lack of a serious search burden, as the two inventions would require at least different text search strategies in order to provide a complete and thorough search of each invention.
Lastly, they inherently lack sharing a special technical feature since at the least the apparatus as currently claimed does not have a special technical feature as can be seen via the rejection provided below.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "41”, “42”, and “43" have been used to designate the same structure in Fig 4 as well as other figures too. This is a common matter 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting element for mechanically connecting the compensation bar to the winding tube, in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 2 are objected to for improperly adding a term not previously introduced as “a bar” in line 10 which later becomes “the compensation bar” in the 4th to last line of claim 1 and in lines 2-3 of claim 2 for example.  Note that this can be found in multiple claims, these are non-limiting examples, please find and correct in all instances.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2013/0269885 A1 – Cavarec et al., hereinafter Cavarec.

Regarding Claim 1. (Currently Amended) 
Cavarec teaches a motorized operating device (Paragraph [0054], a motorized operating device) for operating a movable screen (Paragraph [0054], a movable screen) including a roll-up fabric of a window covering or screen intended to be suspended by the roll-up fabric (Fig 4, 2) and comprising: 
- a winding tube (Fig 4, 4) mobile about a first axis and onto which the roll-up fabric is intended to be wound, 
- at least one electromechanical actuator (Fig 7, 5) disposed at least partly in the winding tube, 
- a first fixing element (Fig 4, 6) for fixing a first end of the roll-up fabric to the winding tube, 
- a bar (Fig 9, 9a) for compensating an unwinding torque acting by contact with the roll-up fabric, 
- at least one element (Fig 4, 7) for mechanically connecting the compensation bar to the winding tube, 
the first fixing element (Fig 4, 6) comprising at least one first slot formed in the winding tube and intended to receive one end of the roll-up fabric.

Regarding Claim 2. (Currently Amended) 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the at least one element for mechanically connecting the compensation bar to the winding tube comprises a fabric passage groove (Fig 6, 12a).

Regarding Claim 3. (Currently Amended) 

Furthermore, Cavarec teaches the device comprises a removable cap (Fig 5, 7’) for at least partly blocking the fabric passage groove.

Regarding Claim 20. (New) 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the movable screen is a projection screen device. (Paragraph [0044])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarec in view of PG Pub. US 2015/0376941 A1 – Fujita et al., hereinafter Fujita.

Regarding Claim 4. (Currently Amended) 
Cavarec teaches all limitations claimed in claim 1.
fabric end housing groove (Fig 4, 6) at the a level of the at least one first slot, the at least one first fabric end housing groove being conformed to receive a rod connected to or trapped in an end of the roll-up fabric (Paragraph [0099], for example in the form of a rod disposed in a hem of the canvas).
Cavarec does not teach the at least one first fabric end housing groove having a cross section, of which one dimension is greater than a width of the at least one first slot.
However, Fujita teaches the at least one first fabric end housing groove having a cross section, of which one dimension is greater than a width of the at least one first slot. (See annotated Fig 16)

    PNG
    media_image1.png
    460
    588
    media_image1.png
    Greyscale


	
Regarding Claim 5. (Currently Amended) 
The combination of Cavarec and Fujita teaches all limitations claimed in claim 4.
As applied, The combination does not teach the winding tube comprises at least one second slot formed in the winding tube and intended to receive one end of the roll-up fabric and at least one second fabric end housing groove at a level of a-the at least one first slot, the at least one second fabric end housing groove having a cross section, of which one dimension is greater than a width of the at least one second slot, the at least one first fabric end housing groove being conformed to receive the rod connected to the end of the roll-up fabric, the cross sections of the first and second fabric end housing grooves having different geometries.
	However, Fujita teaches the winding tube comprises at least one second slot formed in the winding tube and intended to receive one end of the roll-up fabric and at least one second fabric end housing groove (See annotated Fig 16 below) at a level of a-the at least one first slot, the at least one cross section, of which one dimension is greater than a width of the at least one second slot (See annotated Fig 16 above), the at least one first fabric end housing groove being conformed to receive the rod connected to the end of the roll-up fabric, the cross sections of the first and second fabric end housing grooves having different geometries. (The geometries of the first and second grooves, being mirror images of one another, are different)

    PNG
    media_image2.png
    600
    537
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the 
	
Regarding Claim 6. (Currently Amended) 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches a closed position in which two edges are in contact one against another. (Examiner notes that this limitation is extremely broad, as there are many edges in contact with one another during many states of the device. For example, the edge of the fixing element 6 is in contact with the edge of the slot when the material of the rollup fabric is completely wound onto the roller tube “closing” the projection screen, as well as when the rollup fabric is completely unwound from the roller tube “closing” the window. Similarly, Fig 7 shows edges of shafts 15f and 15d in contact with edges of endcaps 7’. These are non-limiting examples.)
However, Cavarec does not teach “the winding tube comprises an elastic return element urging the at least one slot” into a closed position in which two edges are in contact one against another.
However, Fujita teaches the winding tube comprises an elastic return element (Fig 11, 377a; biasing element) urging the at least one slot into a closed position in which two edges are in contact one against another (See 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cavarec and Fujita to incorporate the elastic return element of Fujita. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the roll-up fabric from extending from the roller when the motor is in a de-energized state.
	
Regarding Claim 7. (Currently Amended) 
The combination of Cavarec and Fujita teaches all limitations claimed in claim 6.
Furthermore, Fujita teaches the elastic return element (Fig 11, 377a) comprises at least one elastic section part of the winding tube (Fig 11, 377a is a part of the winding tube, and has an elastic section).

Regarding Claim 8. (Currently Amended) 
Cavarec teaches all limitations claimed in claim 1.
However, Cavarec does not teach at least one end of the at least one slot comprises a tapered or beveled part.
slot comprises a tapered or beveled part.

    PNG
    media_image3.png
    701
    596
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slot of Cavarec with the tapered, beveled slot of Fujita. One of ordinary skill in the art would have been motivated to make this modification in order to allow for easy insertion of the fabric retention rod.

Regarding Claim 18. (New) 
The combination of Cavarec and Fujita teaches all limitations claimed in claim 6.
However, as applied, the combination does not teach the elastic return element comprises at least one element of a sleeve connecting tube parts.
However, Fujita teaches the elastic return element comprises at least one element of a sleeve (Fig 11, 359) connecting tube parts (Connects inner tube parts to outer tube).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cavarec and Fujita with the sleeve of Fujita. One of ordinary skill in the art would have been motivated to make this modification in order to allow for modular assembly and reliable interfacing between the motor/spring and the winding tube.

Regarding Claim 19. (New) 
The combination of Cavarec and Fujita teaches all limitations claimed in claim 8.
Furthermore, Fujita teaches the winding tube comprises: 
a first winding tube part, 
a second winding tube part, and 
third winding tube part, 
the first winding tube part, the second winding tube part, and the third winding tube part each including a slot, at least one end of each slot includes a tapered or beveled part.

    PNG
    media_image4.png
    701
    596
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cavarec and Fujita with the parts and bevels of Fujita. One of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20170218702-A1 – Lin
Discloses a roller shade with the roller suspended from the shade
US-20010017193-A1 – Duric
Discloses a roller tube with different shaped slots
US-1435426-A – Spencer
Discloses a roller shade with the roller suspended from the shade

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/          Supervisory Patent Examiner, Art Unit 3634